Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 1 of 18

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS —
KAY MATHIS,

Plaintiff,

 

Vv . Case no:
Division no:

 

FAMILY DOLLAR, INC.

[Serve: Corporate Service Company
2900 SW Wannamaker Drive, Ste. 204 .
Topeka, KS 66614]

Defendant. |
PLAINTIFFS’ FIRST | SET OF INTERROGATORIES TO DEFENDANT
COMES NOW Plaintiff Kay Mathis, by and through counsel, and propounds the

following interrogatories to Family Dollar, Inc., purauent to Kansas Rule of Civil
‘Procedure 60-233, to be answered according to and within the time provided by law.
DEFINITIONS.

identity: When used with regard to a person, “identify” shall mean to state the
person’s (a) full name; (b) title or position; (c) present or last known business and. home
address and telephone numbers; (d) present or last known employer; (¢) Social Security
Number; and (f) date of birth.

You or Your: As used herein, the words “you” and “your” include, but are not.
limited to, your attorneys, insurance carrier and its agents/employees, insurance broker, —
representatives, agents, assigns, partners, owners, shareholders, employees, agents, anyone
acting on your behalf, and any other related persons or entities.

Document: As used herein, “document” or “documents” shal] mean every original
and every copy of any original or copy which differs in any way from any original of every
writing or recording of every kind or description, whether handwritten, typed, drawn.
sketched, printed or recorded by any physical, mechanical, electronic or electrical mean
whatever, including without limitation letters, book, records, reports, papers, pamphlets,
brochures, circulars, advertisements, specifications, blueprints, tabulations, bulletins, press
releases, computer programs, data 2 contained in computer programs, date contained in

"computers, data sheets, analyses, summaries, ledgers, profit and loss statements, cash flow
_ Statements, balance sheets, annual or other periodic reports, prospectuses, registrations,
_ Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 2 of 18

solicitations, minutes, stock ledgers, stock certificates, licenses, permits, calendars,
appointment books, diaries, telephone bills and toll agendas, payroll records, checkbooks,
cancelled checks, receipts, applications, offers, acceptances, proposals, financing
statements, documents of title, forecasts or appraisals, purchase orders, invoices, orders of
_ acknowledgement, bills of lading, written memorials of oral communications, forecasts,
photographs, photographic slides or negatives, films, filmstrips, tapes and records, diskette,
compact disc, maps, plats, surveys, drawings, sketches, graphs, charts, plans, state and
federal governmental hearings and reports, laboratory or engineering reports,
correspondence, communications, telegrams, telexes,. cables, memoranda, notes,
notebooks, work sheets, reports, lists, note charts, summaries or records of telephone
conversations, summaries or records or personal, conversations, interviews, records or
- minutes of meetings or negotiations, opinions or reports of consultants, accountings of any
kind, work papers and transcripts. “Documents” shall also refer to all data maintained
electronically, digitally, whether in computers or otherwise.
Visual Representation: As used herein, the words “visual representation” include,
but are not limited to, blueprints, drawings, photographs, slides, motion pictures, films,
videotapes, drawings, sketches, x-rays, radiological studies, medical imaging, microfiche,
microfilm, any retrievable image in computer storage including images stored on CD
ROM, or any other recordings of the physical appearance of any subject by any means.
Statement: As used herein, the word “statement” includes, but is not limited to, any
~~ statement; or notes or summaries of any statements, given by-any person, whether a party
or non-party, that is written (whether signed or unsigned), oral, recorded . (whether
transcribed or not), or held in any other medium, including, but not limited to, information
in computer storage.

Witness(es) or Witnessed: As used herein, the word words “witness,” “witnesses,”
and “witnessed” mean and relate to any person who has knowledge of, claims to have
knowledge of, or that you believe may have knowledge of the occurrence, the injuries, the
damages alleged, or any other matter in issue.

Defendant(s): For the purpose of these Interrogatories, the term “Defendant(s)”
shall encompass all those Defendants listed in the case caption, even if the person
answering is not answering for all Defendants, but only has such knowledge or information
of, for or relating to any other Defendant(s).

Occurrence: As used herein, “occurrence” refers to the occurrence of October 6,
- 2019, as mentioned and described in Plaintiffs Petition for Damages or any other pleading
which makes reference to same.

Subject Premises: As used herein, “subject premises” refers to 1200 North. ™
Street Trafficway in Kansas City, Wyandotte County, Kansas.

Claims of Privilege: When information or documents are withheld from Sieeldage
or discovery on a claim that they are privileged pursuant to a common law or statutory
privilege, any such claim shall be made expressly and shall be supported by a description
of the nature of the documents, communications or things not produced or disclosed and

the exact privilege which is being claimed.
EEE EEO A IO OEE OR EA IEE
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 3 of 18

1. Identify the individual answering and signing these Answers to Interrogatories.
ANSWER: -

2. Identify each person who prepared, consulted, or assisted in the preparation of
the responses to these interrogatories. | |

_ ANSWER:

3. Identify all persons who witnessed the ocontenne. If they are acaplovees of your
entity or company, state: |
(a) Whether they are currently employed by you; Se
(b) Their present employment position with you;
() Their employment position with you at the time of the ———

ANSWER: |
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 4 of 18

4. identify all persons who you believe to have been at the scene of the occurrence
immediately before, at the time of, or immediately subsequent to the occurrence. If they
ate employees of your entity or ae state: |

(a) Whether ‘hie are currently employed by ine

(b) Their present ariployment position with you;

- (c) Their employment position with you at the ttt of the occurrence. —

ANSWER:

5. Identify all persons who you believe to have knowledge of the facts of the
occurrence and/or injuries described in the Petition. a

ANSWER:

6. Identify all supervisory personnel whom you employed at the subject premises,

specifically any supervisory personnel or management, employed or in charge of
- Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 5 of 18

overseeing the operation of the parking lot at the subject premises at the time of the
occurrence and for one —; prior, and Eabeeanert to the occurrence, and state:

(a) Whether tie are currently eiplayed he s0

(b) Their present employment position with you;

(c) Their employment position witryon at the time of the occurrence.

(d) A description of their employment task(s) on.the date the occurrence.

ANSWER:

7, Identify all personnel whom you employed at the subject premises on the date of
the occurrence, specially anyone employed in the day to day operation of the aisles at the
subject premises, at the time of the occurrence, for one year prior, and subsequent to the
occurrence, and skates . |

(a) Whether they are currently ecaphaved by you;

(b) Their present employment poiion with you;

(c) Their enplovment posits with you at the time of the occurrence.

(d) A description of their employment task(s) on the date the occurrence.

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 6 of 18

8. Identify all personnel responsible for safety and planning on the subject
premises. including but not limited to those personnel responsible for drafting safety
protocols.

ANSWER:

9. Identify the owner(s) and property manager(s) of the subject premises at the
time of the occurrence and presently. | |

ANSWER:

10. State whether you entered into a contract with any firm or company for
fropecer mancenent repair, alteration, and/or maintenance at the subject premises and
site of the occurrence described in the complaint. If so, please state the name of all such
firm(s) or company(s), the date on which you entered into the oonitadt the duration of the

work performed, and the nature and purpose of the work performed there.
. Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 7 of 18

Attach any corresponding documents, contracts or agreements as part of your.
answer to this interrogatory.

_ ANSWER:

i. Sins whether aly ‘mapectnn wesumade of the arex mueaunding the piace
where the plaintiff was injured on the date of the occurrence or within a ten (10) day period
of time prior or subsequent thereto. If your sais wes is in the affirmative; |

) Identify iis person(s) making such fespension:

(b) Identify the employer of any such person(s); |

(c ) State whether a viritten of oral repott was made;

(d) identify to whom a a made. . |

ANSWER:

12. Were any visual representations taken of the scene of the occurrence or of

- Plaintiff? If the answer is in the affirmative:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 8 of 18

(a) Identify the person taking said visual representations;

(b) Sate the date on which said visual representations were taken;

(c ) Identify all persons who presently have copies of said visual representations;

(d) Please produce any and all visual representations with your — to these
interrogatories: | | |

"ANSWER:

13. Do you have senecnoets from any witness or persons ith taapiieaae? If so,
(a) Identify each such wines |
. (b) The date of said statement; and

(c) state whether such statement was written or oral.

dt this defendant possesses or has knowledge of statements by witnesses, but asserts

such witnesses are within defendant’s “control group,” |

(a) Identify the person from whom ench statement was obtained;
(b) Their current title and title at the time the statement was provided;

- (c) The date the statement was given;
(d) To whom the sete is given;
(e) Who eae present ati the statement was given; and

_ (£) Provide an affidavit in support of your contention that this person is part of the
_ Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 9 of 18

“control group.”

Please attach a copy of any statement(s) to your answers to these Interrogatories.

ANS WER:

“14. Were there any reports submitted by any individual regarding the injuries to
Plaintiff or the condition of the subject prentises on the date of the occurrence? If the
answer is in the affirmative, ;

(@) Identify the person or persons or company who presently has possession of said
reports;

(b) Identify each individual submitting said reports;
(c) Attach a copy of each such report hereto.

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 10 of 18

15. Do you have any information tending to indicate: |
- (a) That Plaintiff was, within five years immediately ‘prior to the occurrence,
confined in a hospital, treated by a physician or xrayed for any reason other than personal
inuey? If so, give the name wi alin of each such hospital; physician, technician, or
clinic, the approximate date of such confinement or service and state, in general, the reason |
for such confinement;

(b) That Plaintiff had aufliend aetiobs pecwonaltuiuey weloe to the dew ok said
occurrence? If so, state when, where and in general how he was injured and deacttbe in
general the injuries suffered; /

(c) That Plaintiff has suffered either () any | injury or (2) serious illness,
since the date of said occurrence? If so, for (1) state when, where and in general the injuries
suffered; and for (2) state when he was ill and describe in general the illness;

(d) | That Plaintiff has filed any other suit for personal injuries? If so, give the Court
in which filed, the year filed and the title and docket number of said case.

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 11 of 18

16. Was this defendant named or covered under any policy or policies of liability .
insurance. (including excess coverage and umbrella policies) effective on the date of the
occurrence, and, if so, state the named insured(s) under each such policy, the name of each
insurance company underwriting the risk, the policy number(s), the effective period(s) and
the —— liability limits for each person and each occurrence under each policy.

ANSWER:

17. Have _ dactved any information with respect to either Plaintiff's ability or
inability to perform work and/or physical activities of any nature? If your answer is in the
affirmative, please attach to your Answers to these Interrogatories the following:

(a) Photocopies of any reports, memoranda, correspondence annie any Aioh other
| —s rating’ surveillance of the Plaintiff; |
(b) Statements obtained from any individuals velating to Plaintiffs ability: or
- inability to perform work and/or physical activities; .

(c). Photographs, Pras pictures and/or videotapes depicting Plaintiffs ability oe
inability to perform work and/ or a activities. |

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 12 of 18

| 18. Identify any and all manuals, rules, regulations, directives, training programs, —
videos, or the like that were in place on the date of the occurrence regarding maintenance
- and inspection of the subject premises, including, but not limited to, (i) the procedure for
identifying safely hazards located in the aisles of ibid premises; (ii) the procedure for
identifying tripping hazards on the subject premises, and (iii) the procedure for repairing
any safety hazards on the subj ect premises. 7

ANSWER:

19. Identify any and all manuals, rules, regulations, directives, training programs,
videos, or the like that were in place on the date of the occurrence regarding safety
precautions and/or risk management at the subject premises, including but not limited to,
(i) the procedure for identifying safety hazards located in the aisles of subject premises; (ii)
the procedure for identifying tripping hazards on the subject premises, and (iii) the
procedure for remedying any safety hazards on the subject premises.

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 13 of 18

20. Identify ay and all manuals, wis regulations, directives, training
programs, meeting minutes, videos, or the like that were in place on the date of the —
occurrence regarding methods to provide protection or warning for pedestrians about safety
. hazards on the subject premises. | | |

_ ANSWER:

21. If it is this defendant's contention that Plaintiff's injuries were caused by some
entity, person or persons other than yoursel£ any agent, or employee of this defendant, or
any bersort over whom this defendant has control, please identify such other person or
entity fully, giving name and address. | | 7

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 14 of 18

22. What warning signs, if any, were located at the subject premises at the time
"of the occurrence, to give notice to pedestrians and the public at large that was present at
the subject premises that an unused empty crate in the aisle of the subject premises?

23. Do you, or does any agent or employee of this ‘defendant, including’
defendant's insurance company, have possession or control of, or know of the existence of,
any maps, pictures, photographs, plats, drawings, diagrams, physical evidence;
measurements or written descriptions of the ocomence, or of the areas or persons
involved? If so, |

_ (a) Identify the person(s) in soabearton of the same and its nature and/or specific
- Subject rate |
(b) State the date and time it was made or taken; and
(c) Identify the persdeemsidngor siking te

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document1-4 Filed 11/19/20 Page 15 of 18

24. Within the past five years, has this defendant received or become aware of any
complaints regarding the subject premises, or nearby, including any complaints of ‘ripping
hazards on the subject premises? For each complaint, please:”

(a) State the date of the complaint;
(b) State the nature of the situation complained of; and
(c ) Identify the person so complaining. |

ANSWER:

25. Within the past five years, has this defendant received or become aware of
any claims resulting from injuries alleged to be suffered by any person(s) at the subject
premises or nearby due to injuries sustained on the subj ect premises, including any claims
/ for customers or pedestrian tripping or falling because of tripping Have on the subject
premises? For each claim:

(a) State the date of alleged injury;

(b) State the date the claim was received:

(c) Identify the injured claimant; and

(d) Identify claimant’s attorney (if any). -

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 16 of 18

' 26. Identify each person that you expect to call as an expert witness at trial and,
for each such person, state the subject matter on which the nipelt is.expected to testify, the
sibs of the facts and opinions to which the expert is expected to testify, and a
suamaey of the sean for each such opinion. | |

ANSWER: |

27. Identify all persons who have followed and/or in any way conducted
surveillance of Plaintiff Kay Mathis on behalf of defendant since the date of the occurrence
desoatbel in Plaintiff's petition. For each such person:

~ (a) State under whose direction the person was acting; and,

(b) State the date and location where the surveillance was conducted.

ANSWER:
Case 2:20-cv-02589-KHV-TJJ Document1-4 Filed 11/19/20 Page 17 of 18

Respectfully Submitted,

COUCH, PIERCE, KING
& WHARTON, CHARTERED

 

MAA _
MICHAEL W. WHARTON —— KS#16228
12 Corporate Woods, Suite 370
10975 Benson Drive

Overland Park, Kansas 66210-2120 :
Telephone: (913) 451-8430/fax: (913) 451-8531
Email: mwharton@cpkwlaw.com
ATTORNEYS FOR PLAINTIFF
Case 2:20-cv-02589-KHV-TJJ Document 1-4 Filed 11/19/20 Page 18 of 18

'

 

~ STATE OF _. )
1 ) Ss.
COUNTY OF )
| , though its representative __, being
first duly: sworn upon its oath, states:

ie it is the defendant above named; that it has read the above and foregoing .
interrogatories and that the answers thereto ar are true and correct according to its best information

and belief.

 

SWORN to-and-subscribed-before-me this ———-day-of-..-------- _, 2020.

 

NOTARY PUBLIC

My Appointment Expires:

 
